Fourth Court of Appeals
                                           San Antonio, Texas

                                               JUDGMENT
                                             No. 04-16-00377-CV

                       IN THE INTEREST OF A.N.G., A.M., and A.M., Children

                          From the County Court at Law, Jim Wells County, Texas
                                     Trial Court No. 14-09-53681-CV
                                Honorable Martha Huerta, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

           SIGNED November 16, 2016.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
    Former judge, sitting by assignment.